Citation Nr: 0842252	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post left bunionectomy with residual scar.  

2.  Entitlement to a rating in excess of 10 percent for 
status post right bunionectomy and arthrotomy screw removal 
with residual scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1977 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDING OF FACT

The veteran's service-connected surgical residuals of the 
large toes on both feet are primarily manifested by pain, 
stiffness, crepitus, limitation of motion in the first 
metatarsophalangeal joints, and additional functional loss 
due to pain upon repeated use.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for status post left 
bunionectomy with residual scar are met throughout the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.3, 
4.40, 4.45, 4.59, 4.72, Diagnostic Codes 5280, 5284 (2008).
 
2.  The criteria for a 20 percent rating for status post 
right bunionectomy and arthrotomy screw removal with residual 
scar are met throughout the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.3, 4.40, 4.45, 4.59, 4.72, 
Diagnostic Codes 5280, 5284 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, March 2006, and May 
2008, the agency of original jurisdiction (AOJ) provided 
notice to the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for increased 
rating for status post left and right great toe bunionectomy 
with residual scars; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The AOJ explained that the 
veteran must show that her disability had increased in 
severity.  The AOJ also described the types of evidence that 
VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The veteran was further notified that lay 
statements regarding her symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving her claim, the notice essentially 
informed the veteran of how she could demonstrate the current 
level of severity of her disability and the effect that any 
worsening of the disability has had on her employment and 
daily life.  In her May 2006 DRO hearing, the veteran 
described her work as an IT specialist which occasionally 
requires her to walk around the large facility in which she 
works.  She also explains that she experiences increased pain 
with prolonged walking or standing.  Additionally, the 
veteran described previously being an avid runner, which she 
has had to forego due to her bilateral foot condition.  Thus, 
while the provided notice did not explicitly ask for the 
effect that the worsening has on her employment and daily 
life, the veteran has provided that information during the 
course of the appeal.

Although the notice letters were also deficient in providing 
the veteran with at least general notice of the rating 
criteria by which her disability is rated, such information 
was provided in the July 2004 rating decision.  Specific 
rating criteria were also included in the February 2007 
supplemental statement of the case (SSOC).  The claims were 
then readjudicated on all the evidence in the June 2008 SSOC.  
It is noted however, that in this case, the criteria on which 
the veteran's disability is rated is such that an increased 
rating could be achieved by showing a noticeable worsening.  
The criteria speak to specific deformities and moderate, 
moderately severe, and severe levels of disability.  
38 C.F.R. § 4.72, Diagnostic Codes 5280-84 (2008).  Thus, as 
specific test measurements are not at issue, specific notice 
of the diagnostic criteria is not required.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The duty to notify 
has been fulfilled.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for her service 
connected residuals of bunionectomies, currently rated at 10 
percent for each foot.  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008). 

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The changes made herein will be discussed fully 
below.

When rating the veteran's service-connected disability, her 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
the present case, the veteran's service-connected surgical 
residuals relating to the great toes have remained relatively 
stable throughout the appeal.  Therefore, staged ratings are 
not required here.  

Service connection was established for status post left 
bunionectomy with residual scar and status post right 
bunionectomy and arthrotomy screw removal with residual scar 
by rating decision in May 2003.  These disabilities were 
separately evaluated as 10 percent disabling under DC 5280, 
that is a 10 percent evaluation was granted for impairment 
relative to each great toe.   

Under DC 5280, for unilateral hallux valgus, a 10 percent 
evaluation is applicable for prior operation with resection 
of the metatarsal head, or for a severe condition if 
equivalent to amputation of the great toe.  An evaluation 
greater than 10 percent is not available under this 
diagnostic code.  38 C.F.R. § 4.72 (2008). 

Higher ratings are available under DCs 5283 and 5284 for 
malunion or nonunion of tarsal or metatarsal bones and for 
other unlisted foot injuries.  Under either code, a moderate 
condition is rated 10 percent disabling; a moderately severe 
condition is rated 20 percent disabling; and a severe 
condition is rated 30 percent disabling.  A note to DCs 5283 
and 5284 provides that foot injuries with actual loss of use 
of the foot are to be rated as 40 percent disabling.  Id.  

Here, there is no medical evidence of malunion or nonunion of 
the tarsal or metatarsal bones; thus, evaluation under DC 
5283 is not applicable.  The Board also finds that there is 
insufficient evidence to establish a higher evaluation based 
upon a moderately severe disability.  Words such as 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).

In the present case, the evidence suggests that the veteran 
experiences an average impairment of earning capacity more 
consistent with a moderate disability.  She is ambulatory 
with a normal gait and able to walk without assistive devices 
such as a cane or braces.  Her feet occasionally bother her 
at work, but do not impair her overall function.  See VA 
exam, August 2006.  In all, the Board finds that the total 
picture of the veteran's impairment as a result of these 
service-connected conditions constitutes no greater than a 
moderate disability.  

However, it must also be noted that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

In the present case, the April 2004 VA examiner states that 
this veteran experiences approximately 10 degrees of 
additional functional loss due to pain or after repeated use, 
despite having no overall functional limitation with regard 
to her feet.  The August 2006 VA examiner found no weakness, 
painful motion, or fatigability, but did identify local 
tenderness and evidence of abnormal weight bearing.  
Therefore, pursuant to the holding in DeLuca, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that additional 10 percent evaluations are warranted for the 
status post bunionectomies of both feet.  

Based upon this determination, the Board finds it most 
appropriate to change the diagnostic code upon which the 
veteran's rating is based from DC 5280 to DC 5284.  To be 
clear, while the Board does not find that the veteran's 
diagnoses and demonstrated symptomatology constitute any 
greater than a moderate disability, when the DeLuca factor is 
added, a 20 percent evaluation is available under DC 5284 for 
other foot injuries.  A 20 percent evaluation is not 
available under DC 5280 as assigned by the RO.  Thus, DC 5284 
is determined to be the more appropriate rating code.  

Finally, the Board must note that consideration has been 
given to whether a separate rating is appropriate for the 
surgical scars associated with the service-connected 
bunionectomies and arthrotomy screw removal addressed by this 
appeal.  However, where as here, a stable, non-painful scar 
is located on an area other than the head, face, or neck, and 
is found to have no underlying soft tissue damage, the scar 
is not separately compensable unless an area of 929 square 
centimeters or greater is affected.  38 C.F.R. § 4.118 
(2008); see also VA examinations, August 2006 & April 2004.  
Such is not the case here, where the veteran's residual 
surgical scars are found to total 15 centimeters at most.  
See VA examination, August 2006.  Therefore, as the surgical 
scars are not independently compensable, although considered, 
an increased evaluation is not applicable on that basis.  

In sum, the Board finds that additional 10 percent 
evaluations are warranted for the status post bunionectomies 
of both feet based exclusively upon functional loss after 
repeated use.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
whether or not they were raised by the appellant, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  

In this case, there has been no assertion or showing by the 
appellant that the service-connected conditions addressed by 
this appeal have necessitated frequent periods of 
hospitalization or presented marked interference with her 
employment.  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Resolving all reasonable doubt in the veteran's favor, a 
rating of 20 percent for status post left bunionectomy with 
residual scar is granted.  

Resolving all reasonable doubt in the veteran's favor, a 
rating of 20 percent for status post right bunionectomy and 
arthrotomy screw removal with residual scar is granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


